Memorandum: The indictment *843found by the grand jury accused these defendants, in the first count, with a violation of section 483-b, and in the second count, with a violation of subdivision 2 of section 483 of the Penal Law. The only evidence concerning the occurrences, which were the basis of these criminal charges, was given by a girl ten years of age, at the time of the happening of the alleged criminal acts, and eleven years of age at the time of trial. She was sworn, after examination by the court, and testified to certain acts of the defendants on two nights, Thursday and Friday. At the close of the People’s case, defendants’ counsel moved to dismiss both counts of the indictment, which motion was denied. At the close of all the evidence, the District Attorney moved to dismiss the first count of the indictment, which motion was granted. Defendants’ counsel did not renew his motion to dismiss the second count, nor did he move to strike out that portion of the evidence which pertained only to the first count. The sole specification in the second count charged that “the said defendants, did put their hands upon and about the private parts and sexual organs of the said ” child. The child’s testimony was that this occurred on Friday night and that the defendant Betty Salaeuse was the one who committed the offense and that the defendant Louis Salacuse was asleep. There is no evidence in any way connecting the defendant, Louis Salacuse, with the specifications of the second count. As to this defendant, the judgment of conviction must be reversed and the indictment dismissed. Concerning the appeal by the defendant Betty Salaeuse, we think that the interests of justice will best be served by granting a new trial. All concur. (Appeal from a judgment convicting defendants of impairing morals.) Present — Taylor, P. J., MeCurn, Vaughan, Piper and Wheeler, JJ.